Citation Nr: 0111348	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-39 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anxiety disorder 
(claimed as adjustment disorder).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from January to June 1991, and reported several 
unverified periods of active and/or inactive duty for 
training.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for adjustment disorder and 
hypertension.  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in March 
1993.  In May 1996, the Board REMANDED this case for 
additional development.  The case was thereafter returned to 
the Board.


FINDINGS OF FACT

1.  Anxiety disorder is reasonably attributable to the 
veteran's second period of active service.

2.  There was an increase in severity of the veteran's 
preexisting hypertension during service which cannot be 
considered to be a natural progression of the disorder.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, anxiety disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 105-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  While the veteran's hypertension clearly and unmistakably 
preexisted his military service, resolving of reasonable 
doubt in the veteran's favor, service connection is in order 
as the preexisting hypertension disorder was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.102, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his various statements and hearing testimony, the veteran 
contends that he developed a neuropsychiatric disorder and 
that his hypertension was aggravated during his active duty 
service in support of the Persian Gulf War in 1991.  

I.  Neuropsychiatric disorder

Service medical records from the veteran's period of active 
duty from 1966 to 1970 do not show any complaints, findings, 
or diagnosis of a neuropsychiatric disorder.  Service medical 
records from January to May 1991 do not show any complaints 
or findings of anxiety disorder.  However, at his April 1991 
redeployment examination, the veteran reported that he had 
trouble sleeping and experienced excessive worry.

At an April 1992 VA mental examination, the veteran 
complained of experiencing nightmares relating to experiences 
with prisoner of war while serving in the Persian Gulf and 
that he had difficulty sleeping.  On evaluation, he was not 
delusional, suicidal or homicidal, or experiencing 
hallucinations.  Some anxiety was noted, and his affect was 
adequate.  His judgment and his memory were good, but his 
insight was superficial.  The diagnosis was adjustment 
disorder with mild anxiety features and the examiner noted 
that the veteran's psychosocial stressor was his Persian Gulf 
experience.

At his 1993 hearing, the veteran testified that he had 
difficulty sleeping in that he woke up very early and could 
not go back to sleep and experienced nightmares of his 
service in the Persian Gulf.  

At a September 1999 VA examination, the examiner noted that 
the veteran's claims file was reviewed.  The veteran 
complained of waking up early and unable to sleep and memory 
difficulties.  On evaluation, his mood was slightly anxious 
and depressed and his affect was constricted.  His attention, 
concentration, and memory were good.  There were no 
hallucinations or delusions and he was not suicidal or 
homicidal.  His insight and judgment were fair.  The 
diagnosis was mild anxiety disorder, not otherwise specified.  
The examiner opined that despite the veteran's lack of 
continued psychiatric treatment, the veteran has continuously 
suffered of a neuropsychiatric condition after his Persian 
Gulf War service. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Alternatively, a 
claimant may establish a claim for service connection under 
the chronicity provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumption period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, 
service connection may be granted pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000). 

Upon review, the Board finds that the nexus between service 
and an anxiety disorder is satisfied by the evidence.  
Evidence shows that the veteran complained of excessive worry 
and sleeping difficulty prior to discharge in April 1991, and 
again on VA examination in April 1992.  Adjustment disorder 
with mild anxiety features due to the veteran's Persian Gulf 
experiences was diagnosed in April 1992.  Thus, the Board 
finds the veteran's statements as to his complaints of 
anxiety while in service and shortly thereafter to be 
credible.  See Savage.  Additionally, the record consists of 
a VA medical opinions relating his adjustment disorder to his 
Persian Gulf service and stating that the veteran had 
continuously suffered from an anxiety disorder since his 
Persian Gulf service.  Thus, there is medical opinion 
providing a nexus between the veteran's anxiety disorder and 
his second period of active service.  Based on the evidence 
of record and resolving doubt in the veteran's favor, the 
Board finds that the preponderance of evidence supports a 
grant of service connection for anxiety disorder.  Thus, the 
Board concludes that an anxiety disorder originated during 
service.
  
II.  Hypertension

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 3.304(b) 
(2000).  A preexisting injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2000).  Temporary flare-ups will not be 
considered to be an increase in severity.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

Arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and arthritis, may be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year from the date of separation, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. §§ 3.307, 3.309 (2000).

Private medical records from December 1989 to May 1990 show 
blood pressure readings ranging from 120/90 to 142/110 and 
that medication was prescribed.  

Service medical records show no complaints or findings of 
high blood pressure or hypertension during the veteran's 
first period of active duty from 1966 to 1970.  A DD 214 
reveals that the veteran served on active duty in support of 
the Persian Gulf War from January to June 1991.  Service 
medical records from January 1991 reflect that the veteran 
reported a history of hypertension for one year, under 
control with medication.  Service medical records show 
continued treatment and diagnoses of elevated blood pressure 
and hypertension with medication.  Systolic blood pressure 
readings during this time ranged from 130 to 170 and 
diastolic readings ranged from 90 to 102 with medication.  
Records indicated that medications were changed and that the 
veteran complained of ear pain, headaches, heat intolerance, 
and fatigability.  At his April 1991 redeployment 
examination, hypertension was noted.

In various statements and at his personal hearing, the 
veteran asserted that he had hypertension prior to service 
but that it was aggravated therein.  Thus, the presumption of 
soundness at induction is rebutted and the only question for 
consideration is whether the disorder was aggravated in 
service.

A January 1992 VA medical record showed blood pressure 
readings ranging from 150/100 to 201/110 with medication.  
The diagnosis was uncontrolled arterial hypertension.  At an 
April 1992 VA examination, the examiner noted that the 
veteran was on medication for his hypertension.  His blood 
pressure readings ranged from 152/106 to 160/110.  The 
diagnosis was hypertension.

At his March 1993 hearing, the veteran testified that he 
worked as a paramedic.  According to the veteran, he had 
hypertension prior to service, but it was controlled with 
medication.  The veteran stated that during and after his 
active duty service in 1991 his hypertension increased beyond 
the natural progression in that his blood pressure readings 
increased even with medication.

Private medical records from 1994 to 1996 show blood pressure 
readings ranging from 138/84 to 167/100 with medication.  

At a September 1999 VA examination, the examiner reviewed the 
veteran's claims folder and determined that hypertension was 
uncontrolled in service even with medication adjustment.  At 
the time of this examination, the veteran's blood pressure 
readings ranged from 160/100 to 160/110 and it was noted that 
the veteran was on medication for hypertension.  The 
diagnosis was uncontrolled hypertension. 

Based on the above-described evidence, the Board finds that 
the preponderance of the evidence establishes aggravation.  
It is the judgment of the Board that the facts of this case 
warrant a grant of service connection for hypertension on the 
basis of aggravation of the disability, even though it 
clearly preexisted the veteran's active service.  The 
objective evidence establishes that there was an increase in 
severity of the preexisting hypertension because it did 
appeared to be controlled with medication prior to service, 
but even with medication during and subsequent to the 
veteran's service the veteran's blood pressure readings 
manifested elevated levels as recorded above.  Moreover, the 
record does not contain a specific finding that the increase 
in the disability during service was due to the natural 
progress of the disease and there is no clear and 
unmistakable evidence to rebut the presumption of 
aggravation. 

In the Board's judgment and resolving doubt in the veteran's 
favor, the evidence of record does establish that there was 
an aggravation of the veteran's preexisting hypertension 
during his second period of active military service.  
Accordingly, entitlement to service connection for 
hypertension is established.


ORDER


Entitlement to service connection for anxiety disorder is 
granted.  Entitlement to service connection for on the basis 
of aggravation hypertension is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

